      Case 5:18-cv-00680-FB-RBF Document 65 Filed 11/14/18 Page 1 of 9




                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION

RUSSELL ZINTER, et al;
                                              CIVIL ACTION NO: 5:18-CV-680
            Plaintiffs,

VS.

CHIEF JOSEPH SALVAGGIO, et al;

          Defendants.
________________________________________/

   PLAINTIFFS’ RESPONSE TO DEFENDANTS’ ADVISORY, ECF #64
      NOW COME Plaintiffs, RUSSELL ZINTER, JACK MILLER, BRIAN
HOWD, JAMES A. MEAD, JOSEPH BRANDON PIERCE, MARK BROWN,
DAVID BAILEY, JUAN GONZALES JR., KEVIN EGAN, JONATHON GREEN,
and JAMES SPRINGER, by and through their counsel, Solomon M. Radner and
Excolo Law PLLC, respond to Defendant Chief Salvaggio, et al.’s Advisory to the
Court (ECF #64), and in support thereof, state as follows:
   1. Some Background.

      Defendants filed their advisory essentially claiming that a plaintiff, whom
they on their own designated as “lead plaintiff” unlawfully recorded a court
proceeding and posted it on YouTube. They take it a step further and argue to the
court that this action demonstrates what has become their theme of this case: a
lawless kabal of anti-government anarchists who intentionally violate the
law. Interestingly we agree that their Advisory encompasses what this litigation is



                                        -1-
      Case 5:18-cv-00680-FB-RBF Document 65 Filed 11/14/18 Page 2 of 9




all about for a different reason. There are two extremely significant points of which
the Court needs to be aware, contemporaneous to its consideration of the current

Objections filed by Plaintiff, ECF #63:
   a. The defendants believe they found wrongdoing by one single plaintiff, so in
      order to make all plaintiffs look bad, they present him to the court as “lead

      plaintiff” despite this being a total fabrication, especially because this is not a
      class action and there is no “lead plaintiff” in this action. The defendants
      purposely mislead the court because they want the Court to see the plaintiffs
      as an “all or nothing” type of situation, IE that they have a leader, that they
      only do things as a group, and that everything they do is done as a group. Their
      point is to further try to show the Court that ALL phones of ALL plaintiffs

      and ALL text messages of ALL plaintiffs and ALL emails of ALL plaintiffs
      need to be examined by the defendants so that they can try to dig up some
      proof somewhere in some email or some text message of this criminal kabal,
      which is in fact imaginary, because as of right now there is no actual evidence
      of any such kabal. In fact, this was Chief Salvaggio’s testimony: that as of
      now there is no evidence that any of the plaintiffs have anything to do with

      any of the threats the police received, and the only ‘evidence’ as of yet was
      their presence at protests, and that is why Salvaggio and the defendants claim
      they need all the warrants to remain in place: to FIND evidence of a criminal

      enterprise for which as of now they have none.
   b. The Defendants point to this action of Mr. Miller as further proof that the
      police are right about the plaintiffs, based on the actions of their “leader” –


                                          -2-
      Case 5:18-cv-00680-FB-RBF Document 65 Filed 11/14/18 Page 3 of 9




      right that the plaintiffs are a bunch of unlawful anarchists who disregarded the
      law and flaunt their lawlessness on the internet for everyone to see. Now, if

      this is true, the plaintiffs in this case have a real problem. (SPOILER ALERT:
      The police are wrong, yet again, but I digress.)
   c. The defendants are in reality just doing more of the same. More salacious lies
      about the plaintiffs. More baseless accusations against law-abiding people
      whose only crime was protesting the Leon Valley cops, who have shown
      repeatedly that they don’t believe in or respect the constitution.

   d. Bottom line is this: either the Leon Valley cops are doing more of the same
      baseless conclusions, unwarranted assumptions, and improper confirmation
      bias, or the plaintiffs (at least Plaintiff Miller) are doing more of the same
      lawlessness. Unfortunately, this exercise will show it is the cops who really
      need to stop harassing the plaintiffs and stop wasting the court’s time in their
      efforts to defend their unlawful actions.

   2. The Recording on YouTube.
   The recording on YouTube was posted there by Plaintiff Jack Miller. So who is
Jack Miller? Jack Miller is a former police officer who spends much of his time now
trying to educate dirty cops on the law through his lawful actions, essentially to see
if they know the law. Many cops know the law and don’t engage in false arrests of
Plaintiff Miller. The Leon Valley cops are some of the worst; they call fake press

conferences, arrest everyone in sight, seize everyone’s property, and trick state
courts into signing ridiculous warrants based on lies. Plaintiff Miller is not “lead




                                         -3-
       Case 5:18-cv-00680-FB-RBF Document 65 Filed 11/14/18 Page 4 of 9




plaintiff” and is not “James Miller” as he is sloppily called in the Advisory. He is
merely a plaintiff and yes, he did post the recording on YouTube.

   3. Does Jack Miller represent ALL Plaintiffs?
   The answer to this is simple: NO. The defendants in their haste to throw stones
at the plaintiffs will impute any actions of anyone to ALL plaintiffs if it could show

them in a bad light. This is the entire basis of their so-called “need” to examine every
single email ever sent or received, based on some threats they received that they
cannot attribute to a single plaintiff. Again, this was Salvaggio’s own testimony: that
right now they have no evidence at all that any of the plaintiffs had anything to do
with any of the threats, and that’s why Salvaggio needs to be permitted to examine
every cell phone and every email of every plaintiff, IE to FIND some evidence to

support his wild conspiracy theory. This is also why the defendants point to one
person’s actions and attempt to trick the Court into believing that “These actions
further display that Plaintiffs’ zealot communicators lack of respect for the law and
further attempts at electronic civil disobedience.” ECF #64, page 3 of 3. According
to the Defendants if one plaintiff does something wrong, it proves that the all
plaintiffs are responsible.1 Interesting way of thinking, but when your entire defense

is based on a wild conspiracy theory, such arguments are predictable and necessary.
   4. But………..where did the recording come from?




   1Hopefully the defendants will continue to believe this throughout discovery when it
becomes clear that at least some of the cops acted improperly – that is that if one cop acted
improperly, then all cops acted improperly.



                                               -4-
      Case 5:18-cv-00680-FB-RBF Document 65 Filed 11/14/18 Page 5 of 9




   The defendants point to the YouTube posting, and as they have done throughout
this action, automatically jumped to the worst possible conclusions: ALL plaintiffs

participated in this unlawful action because ALL plaintiffs are a kabal of zealot
communicators and anarchist anti-government criminals, who don’t care about the
rule of law. (These are terms used by the defendants!) But the defendants never
stopped to ask themselves where the recording could have come from other than by
illegally recording it, they would have learned that anyone can walk into the
courthouse and go to the basement with $31.00 and purchase a copy of the recording

from the Court. When doing that, the Court will furnish something that looks like
Exhibit 1. Because that is what Plaintiff Miller did.
   5. So, let’s review:
      The defendants arrested the plaintiffs and seized their recording equipment on
June 14, 18, and 23. After these unconstitutional and unlawful arrests and seizures
went viral, the defendants claim to have received lots of threatening calls and social
media threats, which they attribute without so much as a shred of evidence, to the
plaintiffs. They previously claimed they need to maintain possession of all these
recording devices because of several pending prosecutions. However, at a hearing
recently the chief, defendant Salvaggio told us the truth: the devices being seized
has nothing to do with the pending charges and everything to do with the defendants’
wild and baseless conspiracy theory that the plaintiffs are a kabal of anti-government
anarchists. The only basis for them to believe such an outlandish thing,
ACCORDING TO SALVAGGIO’S OWN TESTIMONY, was the plaintiffs
presence at constitutionally protected protests. The defendants have maintained


                                         -5-
      Case 5:18-cv-00680-FB-RBF Document 65 Filed 11/14/18 Page 6 of 9




possession of these devices and are even attempting to read every single email ever
sent by every plaintiff based solely on their imaginary wild conspiracy theory.

Attached as Exhibit 2 are warrants, executed by the Defendant police department,
obtained through tricking judges and magistrates into signing them by presenting
knowingly false affidavits, of the following items:
      a. All google information for Plaintiff James Freeman including every single
         email ever sent or received
      b. All google information for Joseph Pierce, Jonathon Green, Earl Worden,

         and Jason Green, including every single email ever sent or received
      c. All google information for Bao-Quac Tran Bguyen including every single
         email ever sent or received
      d. All information contained on ZTE Cell phone, seized in May 2, 2018
      e. All information contained on Red Nikon CoilPix B500 Camera seized on
         May 2, 2018
      f. All information contained on Canon Powershot Ultra, Nikon CoolPix,
         Black iPhone, White iPhone, Hero Session Go Pro SD Card, Hero Session
         Go Pro SD Card, Cobra Device SD Card, Logitech HD 108 Camera, Canon
         Vixia HF R600 Recorder, Miscro SDHC Memory Card, Sandisk Ultra
         4GB, Blue Aurinia Thumb Drive, I Power Tower
      g. All information contained on Grey/Blk LG Cell Phone, seized on
         6/23/2018
      h. All information contained on Canon Vixia HFR 800 video Recorder,
         seized on 6/23/1028


                                        -6-
      Case 5:18-cv-00680-FB-RBF Document 65 Filed 11/14/18 Page 7 of 9




      i. All information contained on Apple iPhone SN ending SS356, seized on
         6/23/2018

      j. All information contained on Black Samsung Cell Phone SS ending
         KCA8P, seized on 6/23/2018
      k. All information contained on Red Motorola Flip Phone SN ending 68025,
         seized on 6/23/2018
      l. All information contained on Pink iPhone 8 Plus, seized on 6/23/2018
      m. All information contained on Samsung Galaxy J7 cell phone seized on

         6/23/2018
      n. All information contained on Samsung Galaxy SS ending 59541, seized
         on 6/23/2018
      o. All information contained on DVC Digital Camera and accompanying
         Ultra Sandicsk Memory Card, seized on 6/23/2018
      p. All information contained on Samsung Galaxy S8 SS ending 39230, seized
         on 6/23/2018
      q. All information contained on Go Pro Hero 2 Camera and accompanying
         SanDisk Memory Card, seized on 6/23/2018
      r. Black Sumasung Phone J3 Luna, seized on 6/23/2018
      s. Canon Vixia HFR600 Video Recorder and accompanying SD Card, seized
         on 6/23/2018
      The plaintiffs on the other hand claim they were simply protesting the police
and that they are not responsible or supportive of the people making threats to the
police, and further that there is no lawful basis whatsoever to have been detained,


                                       -7-
        Case 5:18-cv-00680-FB-RBF Document 65 Filed 11/14/18 Page 8 of 9




arrested, or had their property seized. The plaintiffs claim that the defendants are
making baseless assumptions without any supporting evidence whatsoever, and are

lumping all the plaintiffs with lawless threat-making criminals, without any evidence
supporting such a thing.
     6. Now, let’s sum it up.

        Plaintiffs agree with the defendants’ advisory to the extent that it is a good
indication of what has been taking place but Plaintiffs’ offer a different conclusion:
The defendants continue to make unwarranted accusations, evidence-less
assumptions, and baseless claims to make the plaintiffs appear like an unlawful kabal
of anarchists, when in reality the smallest amount of investigation shows the truth.
But this case is not about the truth for these defendants; it’s about character

assassination and conspiracy theories. They have no time for truth. (Undersigned
counsel, upon learning the origin of the YouTube recording, did in fact call the clerk
to order a copy of the disc on 11/14/2018.)
        As if the false arrests weren’t bad enough; as if the malicious prosecutions
weren’t bad enough; as if the unlawful seizure of dozens of pieces of property wasn’t
bad enough; as if the defendants’ atrocious attempted invasions of privacy into every

single email ever sent or received isn’t bad enough; the defendants yet again showed
the court their true colors and yet again demonstrated to the court that nothing they
say about the plaintiffs can be trusted.

//
//
//


                                           -8-
      Case 5:18-cv-00680-FB-RBF Document 65 Filed 11/14/18 Page 9 of 9




Dated: November 14, 2018
                                       Respectfully Submitted,
                                       EXCOLO LAW, PLLC

                                       /S/ Solomon M. Radner
                                       Solomon M. Radner (pro hac vice)
                                       Attorney for Plaintiffs
                                       26700 Lahser Rd, Suite 401
                                       Southfield, MI 48033
                                       (248) 291-9712
                                       sradner@excololaw.com


                             PROOF OF SERVICE
      On September 14, 2018, the undersigned served this notice on all known
parties of record by efiling it on this Court’s efiling system which will send notice
to counsel of record for all parties, with the exception of the Doe defendants who
have yet to be identified.

                                /s/ Solomon M. Radner




                                        -9-
